Citation Nr: 1720840	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-21 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lower back condition, claimed as scoliosis.

2.  Entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Dominique F. Williamson, Agent


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from August 1984 to May 1987 and from February 1988 to December 1993 with service in the Southwest Asia Theater of Operations.

These matters come before the Board of Veteran's Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a VA spine examination in December 2009 to determine the nature and etiology of a back condition, claimed as scoliosis.  The Veteran failed to report for the examination.  In his July 2012 Substantive Appeal, he stated that he was never notified of the scheduled examination and that he would have reported, had he known about it.

A review of the record indicates that a VA 21-2507a Request for Physical Examination was issued in December 2009.  The requestor noted that the Veteran's address and telephone information provided by the Veterans Benefits Administration and the Veterans Health Administration conflicted; indeed, two different addresses and telephone numbers were on the examination request.  The notation included a request to verify the address for accuracy before mailing the examination notification letter.  There is no indication in the claims file that any attempts were made to verify the address.  There is also no indication that a VA Examination Letter was sent to either address to inform the Veteran of the scheduled appointment.  It is reasonable to conclude that the Veteran never received a notification of the upcoming examination.  

The January 2010 denials were largely based on the lack of supporting medical evidence.  The Veteran did not state in his June 2010 Notice of Disagreement that he had been unaware of the scheduled VA examination.  However, after receiving the July 2012 Statement of the Case that largely echoed the conclusions of the rating decision, he did state in his appeal that he had not been notified of the examination.  Giving the Veteran all benefit of the doubt, the Board finds that the Veteran's statement and the evidence in the record of a potential lack of notification establish good cause for failing to report to the examination.  38 C.F.R. § 3.655 (2016).  Because there is insufficient evidence in the record to decide the claims, a new VA examination must be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A separate examination also is indicated to assess the Veteran's claim for pension benefits.  

Additionally, payment of pension benefits is subject to income limitation requirements.  See 38 C.F.R. §§ 3.3(a)(3)(v), 3.23 (2016).  Payments of these pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. § 1503 (West 2014); 38 C.F.R §§ 3.3, 3.23.  In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272 (2016).  To date, the Veteran has not been asked to provide his income information.  As this is a basic requirement for establishing entitlement to pension, an attempt should be made to obtain this information from the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA spine examination with an appropriate medical professional to determine the nature and likely etiology of any back disorder.  The claims file should be made available for review.  After examining the veteran and considering all the records, the medical professional should:

a.  identify by diagnosis each low back disability found; and, 

b.  for each low back disability diagnosed, indicate whether it is related to the back pain complaints reported by the Veteran at his service separation examination in 1993.  

The medical professional is requested to explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If he or she determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

2.  Contact the Veteran and request that he provide a detailed summary of his current household income and expenses.  Send him any appropriate VA form for the purpose of providing this information.

3.  Obtain any relevant outstanding treatment records related to the disabilities the Veteran claims impact his ability to maintain substantially gainful employment.

4.  After associating all additional records with the claim file, schedule the Veteran for an appropriate VA examination for pension purposes to assist in determining the nature and current severity of disabilities as may permanently preclude his ability to follow a substantially gainful occupation.  The claims file should be made available to the examiner(s) for review.  The examiner should also request an occupational and social history from the Veteran.  

5.  Then, readjudicate the Veteran's claims for service connection for a back disorder, and for nonservice-connected pension benefits.  If a benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




